359 F.2d 66
Berlin Acey ODOM, Appellant,v.Dr. George BETO, Director, Texas Department of Corrections,Huntsville, Texas, Appellee.
No. 22709.
United States Court of Appeals Fifth Circuit.
April 19, 1966.

Berlin Acey Odom, pro se.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Allo B. Crow, Jr., Asst. Atty. Gen., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Douglas H. Chilton, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,1 Circuit judges.
PER CURIAM.


1
This is an appeal by a State prisoner from denial by the District Court of his petition for habeas corpus.  Following a full hearing, the District Court made full and complete findings of fact and concluded that appellant had failed to establish any basis for a collateral attack on his judgment of conviction and sentence by the State court.  These findings cannot be said to be clearly erroneous, in light of the support for them found both at the District Court trial and in the State record.


2
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation